Case 2:20-cv-01129-RAO Document 23 Filed 05/26/20 Page 1 of 1 Page ID #:319



 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   REYNA A. RUIZ, an Individual,           CASE NO.: 2:20-cv-01129-RAO
12                     Plaintiff,            DISCOVERY MATTER:
13   v.                                      ORDER RE: STIPULATION FOR
                                             PROTECTIVE ORDER
14   WALMART, INC., a Delaware
     Corporation; and DOES 1 to 50,
15   Inclusive,                              Courtroom: 590
                                             Magistrate Judge: Rozella A. Oliver
16                     Defendants.           Complaint Filed: July 2, 2019
                                             Trial Date: February 22, 2021
17

18                             ORDER ON STIPULATION
19         Base on the parties’ stipulation and good cause appearing, the Court hereby
20   ENTERS the Protective Order as set forth.
21         IT IS SO ORDERED.
22

23          May 26, 2020
     Dated: ___________                     /s/ - Rozella A. Oliver
                                      _________________________________
                                      The Honorable Rozella A. Oliver
24                                    United States Magistrate Judge
25

26

27

28
                                             1
